Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 30, 2016

                                     No. 04-15-00630-CR

                                     Troy Stanley STAIR,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0709-CR-B
                         The Honorable William Old, Judge Presiding


                                        ORDER

       Patricia Wagner’s notification of late record is hereby granted. The reporter’s record is
due July 20, 2016. No further extensions of time will be considered or granted without
written proof of extraordinary circumstances.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court